DETAILED ACTION
This is the Office action based on the 17004850 application filed August 27, 2020, and in response to applicant’s argument/remark filed on January 12, 2022.  Claims 1-20 are currently pending and have been considered below.  
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election, with traverse, of the invention of Group I, claims 20-28 in the reply filed on January 12, 2022 is acknowledged.  Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.        The traversal is on the ground(s) that searching for both Groups would not cause serious burden because there appears to have a substantial degree of overlap.  This is not found persuasive because, because
(a) the method can be performed manually.  The non-transitory readable medium may be used to practice a different method.

(c) burden is shown by the different classification for the method and the product,
(d) the method and product are different inventions, and
(e ) restriction is necessary when more than one invention are present.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

  Claims 1-14 rejected under U.S.C. 103 as being unpatentable over Bahng et al. (U.S. PGPub. No. 20100133255), hereinafter “Bahng”, in view of Kobayashi et al. (U.S. PGPub. No. 20180261464), hereinafter “Kobayashi”:--Claims 1, 2, 7, 12, 13, 14: Bahng teaches a cleaning method, comprisingproviding a substrate comprising a film stack, such as polysilicon, TiN metal gate, hafnium oxide, aluminum oxide,…that is covered by a photoresist or hard mask, wherein the hard mask may comprise silicon nitride, TEOS, silicon oxide, amorphous silicon and silicon carbide , and wherein metallic layers, such as Cu, Al, W are exposed ([0079]);etching the substrate by using a plasma comprising HBr, Cl2, CF4 and the like ([0078]), wherein etch residues are deposited on the substrate ([0079]);removing the residues by exposing the substrate to a gas mixture comprising O2, H2, N2, Ar, He and the like, such as a gas mixture comprising O2, N2 and H2 ([0083-0084]), wherein, in an embodiment, the gas mixture may be provided through a plasma source by using an inert carrier gas, such as Ar, He or N2 ([0085]).     It is noted that O2 is an oxidizing gas and H2 is a reducing gas.       Bahng further teaches that the substrate comprises a dual damascene film stack ([0075]).  It is well known in the art that a dual damascene film stack comprises deep via holes for interconnection between different metal layers.     Kobayashi teaches a method of cleaning etch residues inside a deep hole (Fig. 33E, [0006, 0007]), comprising exposing the hole to an O2 plasma, the O2 plasma oxidizes the residues (Fig. 33C, [0239]);
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713